       Case 2:18-cr-00422-SMB Document 633 Filed 06/12/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                        IN THE UNITED STATES DISTRICT COURT

18                                FOR THE DISTRICT OF ARIZONA

19
     United States of America,                             No. CR-18-422-PHX-SMB
20
                              Plaintiff,
21                                                     UNITED STATES’ MOTION FOR
               v.                                     LEAVE TO EXCEED PAGE LIMIT
22
23   Michael Lacey, et al.,

24                            Defendants.

25         The United States moves for leave to exceed the page limit for its Response to
26   Defendants’ Motion to Dismiss Indictment (Doc. 561). A response brief is limited to 17
27   pages by the Local Rules. See LRCiv 7.2(e)(1). Defendants sought and received leave to
28   file an over-length 45-page motion. (Docs. 540, 560.) In the government’s first unopposed
       Case 2:18-cr-00422-SMB Document 633 Filed 06/12/19 Page 2 of 3




 1   motion to extend the deadline for its response, it requested leave to file a response that was
 2   equal in length, i.e., a brief that does not exceed 45 pages. (Doc. 554 at 2.) In its Order
 3   granting the government’s unopposed motion, the Court limited Defendants’ reply to 20
 4   pages, but was silent as to the length of the government’s response. (Doc. 567.) Out of an
 5   abundance of caution, and to respond fully to Defendants’ Motion, the government
 6   respectfully seeks leave to file the 45-page Response lodged herewith.
 7          A proposed form of Order is attached.
 8          Respectfully submitted this 12th day of June, 2019.
 9                                              MICHAEL BAILEY
                                                United States Attorney
10                                              District of Arizona
11                                              s/ Peter S. Kozinets
                                                KEVIN M. RAPP
12                                              MARGARET PERLMETER
                                                PETER S. KOZINETS
13                                              ANDREW C. STONE
                                                Assistant U.S. Attorneys
14
                                                JOHN J. KUCERA
15                                              Special Assistant U.S. Attorney
16                                              BRIAN BENCZKOWSKI
17                                              Assistant Attorney General
                                                U.S. Department of Justice
18                                              Criminal Division, U.S. Department of Justice

19                                              REGINALD E. JONES
                                                Senior Trial Attorney
20                                              U.S. Department of Justice, Criminal Division
                                                Child Exploitation and Obscenity Section
21
22
23
24
25
26
27
28


                                                  -2-
       Case 2:18-cr-00422-SMB Document 633 Filed 06/12/19 Page 3 of 3




 1
                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on June 12, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance as
 4   counsel of record.
 5
     s/ Angela Schuetta
 6   Angela Schuetta
     U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
     Case 2:18-cr-00422-SMB Document 633-1 Filed 06/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                          No. CR-18-422-PHX-SMB
11                        Plaintiff,
                                                                ORDER
12            v.
13
     Michael Lacey, et al.,
14
                          Defendants.
15
16         Based on the United States’ Motion For Leave To Exceed Page Limit, and good
17   cause appearing,
18         IT IS HEREBY ORDERED granting the Motion.
19         IT IS FURTHER ORDERED that the United States’ Response to Defendants’
20   Motion to Dismiss Indictment, which was lodged with the Motion for Leave, shall be
21   deemed properly filed.
22
23
24
25
26
27
28
